SUMMARY ORDER
Plaintiff-appellant Oludotuna Akinde appeals from an opinion and order of the District Court granting defendant’s motion for summary judgment. See Akinde v. Bronx-Lebanon Hosp. Ctr., No. 03 Civ. 6566, 2005 WL 2024891, 2005 U.S. Dist. LEXIS 17762 (S.D.N.Y. Aug. 19, 2005). Plaintiff’s suit alleged retaliation and hostile work environment pursuant to Title VII of the Civil Rights Act of 1964, 42 U.S.C. § 2000e et seq., and New York Executive Law § 296.
Upon a review of the record, and substantially for the reasons set forth in Judge Stein’s careful and comprehensive opinion, we conclude that the District Court did not err in granting defendant’s motion for summary judgment.
Accordingly, we AFFIRM the judgment of the District Court.